Title: To George Washington from John Mason, 24 January 1798
From: Mason, John
To: Washington, George



Sir
George Town [Md.] 24th Jany 1798

The Letter you did me the honor to write me on the 2d Inst. reached me at Annapolis, in due time, on the Day after its date.
It had the fullest Effect to do away an opinion with some that you were not so sanguine as formerly as to the Importance of the Potomak Navigation & disposed many to be more friendly to the Petition of the Company, but unfortunately for some time before, the Members in the Baltimore Interest had so firmly rivetted many others in the opposition, that it was impossible to obtain a Majority for the Measure.
We brought it before the House of Delegates three or four different times, and in as many different Shapes, and in Spite of every Effort & Exertion which could be made, lost it every time by a very small Majority, sometimes of one sometimes of two Votes—I attended constantly untill two Days before the Session was closed—the Day before yesterday in hopes they might be better disposed toward us, but to no Purpose.

And yet the State of Maryland had the Money to spare & now holds about ⅙ of the whole Stock a dead Capital—I fear from the last Letters from Mr Lear he will be equally unsuccessful at Richmond.
You will have observed Sir, by the public Papers, that the Directors have thought it proper to call a meeting of the Stockholders in the second week of next Month—this has been done, in order to lay before them the present State of their Finances, and to take their Instructions as to what shall be done, I hope it may be convenient for you to be present.
I have obtained an Act for receiving immediate Tolls at the great Falls and at the Mouth of Conogocheague & for prolonging the Charter (which expired on 1st this Month) till the 1st Jany 1803. With great Respect I have the honor to be Sir Your Most Obt & Hbl. Servt

J. Mason

